Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 9/1/2021. 
The following is the status of claims: 
Claims 1, 2, 4, 5, 8-16 and 19 have been amended. 
Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 9/1/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 8, and 15, the claimed features in
independent claim 1 (and substantially similar independent claim 8 and claim 15):


“detecting, through at least one processor, at least one table area from an
input stream of unstructured data received over a computer network;

recognizing, through at least one processor, at least one table header


determining, through at least one processor, at least one column delimiter
associated with each column of the detected at least one table area;

extracting, through at least one processor, at least one tabular data
associated with the detected at least one table area in association with at least one domain
specific library, 

wherein in the absence of the detecting the at least one table area and the
recognizing the at least one table header associated with the detected at least one table area in at least one of page of the unstructured data:

splitting each line in the at least one page of the unstructured data
with the absence using a spatial delimiter; and

recognizing at least one additional table header based on domain
specific keyword data applied to the splitting each line in the at least one page of the
unstructured data with the absence using the spatial delimiter; and

mapping, through at least one processor, at least one of the extracted
tabular data or the extracted additional tabular data to at least one target schema to store onto a
relational database.”;

in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent

allowed.

The closest prior art:
Ackner et al., US Pub. No. 10,204,119, teaches techniques for generating a schema for a data input file are described herein where a server computer receives a data input file and a server computer system selects a sample excerpt from the data input which comprises a subset of the data input file where the server computer system analyzes the sample excerpt to determine a row delimiter for the data input file, a column delimiter for the data input file, and a plurality of data format types and using the column delimiter, row delimiter, and plurality of data format types, the server computer system generates a candidate schema for the data input file;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 9/26/2019, with particular attention to paragraphs 0044-0052; and the examiner also found figures 12 and 15 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        10/20/2021